DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The Oath/Declaration filed on 06/03/2020 is hereby acknowledged.

Drawings
The drawings were received on 06/03/2020.  These drawings are acceptable.

Claim Objections
Claim 1 objected to because of the following informalities: 
Claim 1 recites the abbreviation “RF” in line 20. It should be fully spelt out as “radio frequency” for first time occurrence. 
Claim 7 recites the abbreviation “AGC” in line 4. It should be fully spelt out as for first time occurrence. 
Claim 7 recites the abbreviation “IF1” in line 10. It should be fully spelt out as “a first intermediate frequency” for first time occurrence. 
Claim 7 recites the abbreviation “IF2” in line 11-12. It should be fully spelt out as “a second intermediate frequency” for first time occurrence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation in line 26-27 “the demodulator extracting the pulse repetition rate from the intermediate frequency pulsed signal”. However, a review of the disclosure does not provide sufficient teaching, to a person of ordinary skill in the art, for preforming such function.  Figure 8 and paragraph [0064] (PGPub. version) discloses “a RF Sequence Demodulator 62, which demodulates either an analog or a digital signal, depending on the selection made with the Analog/Digital control signal 52.  The demodulation process may include but is not limited to the use of techniques such as bit slicing, rectification, low pass filtering, edge detection, and threshold detection.”  Similarly figure 13, and paragraph [0081] (PGPub. version) only state that “Each of these signal chains comprises a demodulator” but these or any other figures and paragraphs do not extracting the pulse repetition rate from the intermediate frequency pulsed signal”.    Additionally, if assuming that the demodulator preforms the inverse function of the disclosed “the wideband modulator” that produces “a wideband modulated sequence of pulses in response to the pulse repetition rate signal” as recited in claim 1, line 9-11, the person of ordinary skill in the art at minimum could logical conclude the inverse function would recover/reproduce the “wideband modulated sequence of pulses” but not the claimed “the pulse repetition rate”.  
Therefore the disclosure fail to provide, to the person of ordinary skill in the art, sufficient method/process/steps/components for “extracting the pulse repetition rate from the intermediate frequency pulsed signal” as claimed and thus failing to comply with the written description requirement.
Claims 2- 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for at least their direct or indirect dependency on claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the modulated pulse sequences” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the demodulator extracting the pulse repetition rate from the intermediate frequency pulsed signal” in line 26-27.  However it is unclear if the demodulator should extract “the pulse repetition rate signal” rather than “the pulse repetition rate” since if assuming that the demodulator preforms the inverse function of the disclosed “the wideband modulator” that produces “a wideband modulated sequence of pulses in response to the pulse repetition rate signal” as recited in claim 1, line 9-11. That is, it is unclear if “the pulse repetition rate signal” and “the pulse repetition rate” are same or different variables.
Claim 1 recites the limitation “the decoding of the pulse repetition rate” in line 28-29.  There is insufficient antecedent basis for this limitation in the claim.  The preceding limitations does not claim any decoding of “the pulse repetition rate” but line 26 provides demodulation of “the pulse repetition rate”.   
Claim 1 recites the limitation “the receiver” in line 29.   It is unclear if this receive is being referred to “at least one wideband receiver” in line 18 or a receiver other/different (e.g. embodiment of receiver in Fig. 8 or Fig. 13 of the instant specification) than the “at least one wideband receiver”.
Claim 1 recites the limitation “the chips
Claim 3 recites the limitation “the receiver” in line 6.   It is unclear if this receive is being referred to “at least one wideband receiver” in claim 1, line 18, “the receiver” in claim 1, line 29 or a receiver other/different (e.g. embodiment of receiver in Fig. 8 or Fig. 13 of the instant specification) than the “at least one wideband receiver” or “the receiver” in claim 1 or 3, respectively.
Claim 10 recites the limitation “the AGC control signal” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the analog form of the pulse repetition rate signal” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 17 recites the limitation “the transmitter and the receiver include the narrowband frequency range” in line 2.  There is insufficient antecedent basis for “the narrowband frequency range” in the claim or any preceding claim it depends on.  It is further unclear if “the transmitter” is being referred to “at least one wideband transmitter” in claim 1, line 2 or a transmitter other/different (e.g. embodiment of receiver in Fig. 7 or Fig. 9 of the instant specification) than the “at least one wideband transmitter” and if the receive is being referred to “at least one wideband receiver” in claim 1, line 18, “the receiver” in claim 1, line 29 or a receiver other/different (e.g. embodiment of receiver in Fig. 8 or Fig. 13 of the instant specification) than the “at least one wideband receiver” or “the receiver” in claim 1.
Claim 18 recites the limitation “the transmitter and the receiver include the ultrawideband frequency range” in line 2.  There is insufficient antecedent basis for “the ultrawideband frequency range” in the claim.  It is further unclear if “the transmitter” is being referred to “at least one wideband transmitter” in claim 1, line 2 or a transmitter 
Claim 19 recites the limitation “the transmitter …the receiver” in line 2.   It is further unclear if “the transmitter” is being referred to “at least one wideband transmitter” in claim 1, line 2 or a transmitter other/different (e.g. embodiment of receiver in Fig. 7 or Fig. 9 of the instant specification) than the “at least one wideband transmitter” and if the receive is being referred to “at least one wideband receiver” in claim 1, line 18, “the receiver” in claim 1, line 29 or a receiver other/different (e.g. embodiment of receiver in Fig. 8 or Fig. 13 of the instant specification) than the “at least one wideband receiver” or “the receiver” in claim 1.
Claim 20 recites the limitation “the pulse shape” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 23 recites the limitation “the delay time” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 24 recites the limitation “the transmitter” in line 2.   It is unclear if “the transmitter” is being referred to “at least one wideband transmitter” in claim 1, line 2 or a transmitter other/different (e.g. embodiment of receiver in Fig. 7 or Fig. 9 of the instant specification) than the “at least one wideband transmitter”.
Claim 24 recites the limitation “the receiver” in line 4.  It is unclear if this receive is being referred to “at least one wideband receiver” in line 18 or a receiver other/different (e.g. 
Claim 25 recites the limitation “the number of chips per bit of data” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 26 recites the limitation “the pattern of chips” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 27 and 28 recites the limitation “the transmitter …the receiver” in lines 2 and 4 .   It is further unclear if “the transmitter” is being referred to “at least one wideband transmitter” in claim 1, line 2 or a transmitter other/different (e.g. embodiment of receiver in Fig. 7 or Fig. 9 of the instant specification) than the “at least one wideband transmitter” and if the receive is being referred to “at least one wideband receiver” in claim 1, line 18, “the receiver” in claim 1, line 29 or a receiver other/different (e.g. embodiment of receiver in Fig. 8 or Fig. 13 of the instant specification) than the “at least one wideband receiver” or “the receiver” in claim 1.
Claim 28 recites the limitation “the number of encoded chips per bit” in line 2; “the number of decoded chips per bit” in line 5 and “the number of chips per bit”.  There are insufficient antecedent basis for these limitation in the claim.  
Claims 2-9, 11, 12, 14-16, 21-22 and 29 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for at least their direct or indirect dependency on claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 14, 18, 20-23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over McCorkle et al. (US 2006/0193372 A1) in view of Dress, JR. et al. (US 2002/0080889 A1) .

Regarding Claim 1, McCorkle et al. discloses;
A system for pulse based wideband signaling (Fig. 1a, 2) comprising: 

the transmitter having a data input (Fig. 1a, 2,  Para. [0078]: “an input port ("TX Data In")”); 
wherein the transmitter comprises a signal chain of a data encoder (Fig. 1a, 2, Para. [0059]: encoder 21), a wideband modulator (Fig. 1a, 2, 4a, 4b, 8a, 8b, 10, 10a, 16, 17: mixer 401/1003, 1004/1602/1706; claim 33: “wavelet generator further comprises a modulator”), a power amplifier (Fig. 1a, 2, Para. [0087]: “the amplifier 25”), and a first antenna (Fig. 1a, 2, Para. [0081]: “an antenna 15”); 
the data encoder having a set of specific pulse sequences that are used for encoding data (Fig. 1a, 2, Para. [0079]: “The encoder 21 may also apply a user specific spectrum spreading function”; Fig. 18, Para. [0142]: “a unique user code 1901” - specific pulse sequences), wherein the data input is encoded as a pulse repetition rate (Fig. 18, Para. [0142]:  data bits are encoded as  “sequence of chips” having specific pulse repetition rate) to be used in a wideband radio frequency sequence of modulated pulses (Fig. 1a, 2, 4a, 4b, 8a, 8b, 10, 10a, 16, 17: encoded input data 402 is modulated by mixer 401/1003, 1004/1602/1706 using modulation scheme such as “frequency modulated pulses”);   
the wideband modulator having a specific carrier frequency and bandwidth (Fig. 2, claim 33, Para. [0063], [0086]: Timing Generator 19 provides the modulator/mixer in “the UWB waveform generator 17” with “bandwidth and center frequency”) and producing a wideband modulated sequence of pulses in response to the pulse repetition rate signal (Fig. 18, Para. [0112]: “create a  UWB waveform from a digital data stream” …“a data bit of `1` results in an 8-chip representation of the `1` that is identical to the user code, or `1101 0110.` On the other hand, 
the modulated pulse sequences comprising a plurality of chips (Fig. 18, Para.[0112]: “a data bit of `1` results in an 8-chip representation of the `1` that is identical to the user code, or `1101 0110.` On the other hand, multiplying that same user code by a data bit of `0` results in an 8-bit representation of the `0` that is the 8 chip user code inverted, or `0010 1001.`”; Para. [0142]:  each data bit are encoded as “sequence of chips”), wherein each chip is an individual modulated pulse (Para. [0055]: “each wavelet is a "chip" in a code sequence [individual modulated pulse]”), and wherein each "0" bit of data comprises a first plurality of chips having a first sequence of chip durations and spacings (Fig. 18, Para. [0112]: a data bit of `0` results in an 8-bit representation of the `0` that is the 8 chip user code inverted, or `0010 1001.`” ), and each "1" bit of data comprises a second plurality of chips having a second sequence of chip durations and spacings (Fig. 18, Para. [0112]: “a data bit of `1` results in an 8-chip representation of the `1` that is identical to the user code, or `1101 0110`”);  
whereby the transmitter outputs a wideband pulsed radio signal through the power amplifier and the first antenna (Fig. 1a, 2, Para. [0095]: “The output of the waveform generator [a wideband pulsed radio signal] is then filtered in filter 23 and amplified in amplifier 25 before being transmitted via antenna…15”);  
at least one wideband receiver for receiving data (Fig. 1a, 2, Para. [0053]: “receiver 11”);  
wherein the receiver comprises a signal chain of a second antenna (Fig. 1a, 2, Para. [0054]: “The receiver 11 includes an antenna 1”)… a demodulator (Fig. 1a, 2, Para. [0059]: “Demodulation occurs in the waveform correlator 5” hence correlator 5 performs the function of a demodulator), 
the second antenna receiving the wideband pulsed radio signal (Fig. 1a, Para. [0054]: “The receiver 11 includes an antenna 1 that converts a UWB electromagnetic waveform into an electrical signal…”);  
the pulse decoder producing a receiver data output in bits (Fig. 1a, 2, 18, Para. [0092]: “The radio controller and interface 9 [decoder] receives the information from the different tracking correlators 31.sub.1-31.sub.N and decodes the data” as binary “non-return-to-zero data stream” of “0” and “1” bits), wherein the decoding of the pulse repetition rate requires that the receiver is configured to correctly decode the chips in order to decode data (This limitation is not given patentable weight, since it makes generalized statement for achieving a intended use of the receiver (requires that the receiver is configured to correctly), rather than describing the step required method/process/steps for achieving it (i.e. how exactly the receiver should be configured)). 
McCorkle et al. does not teach the receiver in the ultra-wide band (UWB) transceiver (Fig. 1a) includes:
a baseband conversion stage, an RF detector, 
the baseband conversion stage converting the wideband pulsed radio signal to an intermediate frequency pulsed signal; 
the RF detector determining what amplitude threshold level to use to amplify signal and reduce noise;  
…extracting the pulse repetition rate from the intermediate frequency pulsed signal…
On the other hand, in the same field of endeavor (Fig. 14: a wideband or ultra-wideband (UWB) receiver) Dress, JR. et al. discloses:

the baseband conversion stage converting the wideband pulsed radio signal to an intermediate frequency pulsed signal (Fig. 14, Para. [0071]: “A broadband radio frequency signal [wideband pulsed radio signal] from a receiving antenna 1400 is bandpass-filtered by a wideband filter/low-noise amp 1410 to admit the desired frequency range [intermediate frequency pulsed signal] and simultaneously reject out-of-band signals and interference”.  That is, since the desired frequency range is less than the broadband radio frequency signal range it is considered an intermediate frequency range); 
the RF detector determining what amplitude threshold level to use to amplify signal and reduce noise (Fig. 14, Para. [0071]: “a peak detector 1430 regulates the LNA's output to accommodate both high and low input-signal levels [determines the threshold level] while maintaining good amplifier linearity”);  
…extracting the pulse repetition rate from the intermediate frequency pulsed signal (Fig. 11, 14, Para. [0051], [0067]: “data demodulator to extract modulation information [e.g. e.g. Para. [0051]: “the average pulse repetition rate”] from the correlated derivative-pulse outputs [e.g. Fig. 14: the intermediate frequency pulsed signal]”); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in the Front End 3 of the receiver 11 in McCorkle et al.’s invention, a baseband conversion stage for converting/filtering a UWB electromagnetic waveform into the desired frequency range/ intermediate frequency pulsed signal, an RF detector for controlling input signal level/threshold of the UWB electromagnetic waveforms and extracting modulation information/ “the average pulse repetition rate” from the correlated 

Regarding Claim 2, McCorkle et al. in view of Dress, JR. et al. discloses all as applied to claim 1 above, where McCorkle et al. further teaches;
wherein the data input is either digital data or analog data (Fig. 15, 16: the data input is NRZ digital data). 
 
Regarding Claim 14, McCorkle et al. in view of Dress, JR. et al. discloses all as applied to claim 1 above, where McCorkle et al. further teaches;
wherein the system is asynchronous and requires no phase locked loop (Fig. 1a, 2, Para. [0085]: two different “timing generator modules 7, 19” are used in the system thus the timing two timing generators does not produce a global clock hence making the system asynchronous and additional no phase locked loop is discloses for using by the system),  thereby permitting operation with lower power consumption than a system with a phase locked loop would require (This limitation is not given patentable weight, since it makes generalized statement for achieving a intended result of the system).

Regarding Claim 18, McCorkle et al. in view of Dress, JR. et al. discloses all as applied to claim 1 above, where McCorkle et al. further teaches;
ultra wideband radio communication systems encompass an ultra wide frequency range of the ultra wideband radio). 

Regarding Claim 20, McCorkle et al. in view of Dress, JR. et al. discloses all as applied to claim 1 above, where McCorkle et al. further teaches;
wherein the data input is encoded by modulation of the pulse shape ( Para. [0054]: “For analog modulation, at least one of the shape control parameters is modulated with the analog signal.  More typically, the wavelets take on M possible shapes.  Digital information is encoded to use one or a combination of the M wavelet shapes and occurrence times to communicate information.”). 

Regarding Claim 21, McCorkle et al. in view of Dress, JR. et al. discloses all as applied to claim 1 above, where McCorkle et al. further teaches;
wherein the data input is encoded as a pulse repetition frequency signal (Fig. 18, Para. [0056]: “The UWB waveforms are modulated by… frequency modulated pulses” to produce “8-chip [a pulse repetition frequency signal] representation of the `1`, or `1101 0110.`”  or “a data bit of `0` results in an 8-bit representation of the `0` that is the 8 chip user code inverted, or `0010 1001.`”)

Regarding Claim 22, McCorkle et al. in view of Dress, JR. et al. discloses all as applied to claim 1 above, where McCorkle et al. further teaches;
 wherein the data input is encoded as a pulse polarity signal (see teaching in claim 37; “N parallel bit streams sets the polarity of the encoded M-ary wavelet”; Para. [0020]: “The wavelet generator is a circuit which is highly integratable and in one embodiment uses two pulse streams that provide an early pulse and late pulse respectively, from a pulse generation circuit, that when mixed with a positive or a negative voltage (from a non-return-to-zero (NRZ) data stream, for example) in a conventional differential mixer, creates a wavelet that is either positive or negative (i.e., non-inverted or inverted), accordingly.”  That is, a non-return-to-zero (NRZ) data stream are generated as pulse polarity (positive or a negative/ non-inverted or inverted) signals); 

Regarding Claim 23, McCorkle et al. in view of Dress, JR. et al. discloses all as applied to claim 1 above, where Dress, JR. et al. further teaches;
 wherein the data input is encoded by the delay time between pulses (Para. [0062]: “a programmable delay circuit 1240 to permit adjustment of the actual fast-pulse timing). 

Regarding Claim 26, McCorkle et al. in view of Dress, JR. et al. discloses all as applied to claim 1 above, where McCorkle et al. further teaches;
wherein the pattern of chips for each "0" and each "1" is orthogonal (Abstract: “The waveform generator produces multi-amplitude, multi-phase wavelets that are time-constrained, zero mean, and can be orthogonal in phase”; Fig. 18, Para. [0142]: “data value of `0`”/ wavelet “0” and “data value of `1`”/ wavelet “1” “can be orthogonal in phase”), thereby maximizing signal to 

Regarding Claim 27, McCorkle et al. in view of Dress, JR. et al. discloses all as applied to claim 1 above, where McCorkle et al. further teaches;
wherein the transmitter and the receiver are connected to a single antenna through a switching circuit (Fig. 2, Para. [0085]: “a transmit/receive (T/R) switch 27” connecting single antenna 1 to transmitter (elements 21, 7, 23, 25 9)/transmitter 13 and receiver (elements 3, 31 9)/ receiver 11), thereby enabling half duplex communication (This limitation is not given patentable weight, since it makes generalized statement for achieving an intended result of the system).
. 
Claim 15 is  rejected under 35 U.S.C. 103 as being unpatentable over McCorkle et al. (US 2006/0193372 A1) in view of Dress, JR. et al. (US 2002/0080889 A1) further in view of (Donovan et al. Pat# 51228677) .

Regarding Claim 15, McCorkle et al. in view of Dress, JR. et al. discloses all as applied to claim 1 above, however they do not teach further teach;
 wherein the system further comprises at least one start bit and at least one stop bit for data transmitting and data receiving. 
On the other hand, Donovan et al. teaches a system;
comprises at least one start bit and at least one stop bit for data transmitting and data receiving (col. 3, line 19-22: “The format of a data transaction, whether receiving or transmitting, is a start bit, followed by up to 256 bits of data and ending with a stop bit”).


Claim 16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over McCorkle et al. (US 2006/0193372 A1) in view of Dress, JR. et al. (US 2002/0080889 A1) further in view of Lin et al. ( US 2016/003693 A1) .

Regarding Claim 16, McCorkle et al. in view of Dress, JR. et al. discloses all as applied to claim 1 above, however they do not teach further teach;
 wherein the system comprises a plurality of transmitters and receivers, thereby permitting the simultaneous transmission of multiple sequences of data.
On the other hand, Lin et al. teaches a system; 
comprises a plurality of transmitters and receivers (Fig. 2,, Para. [0018]: a system including plurality of transmitters 250pa to 250pk and “receivers 230pa to 230pk”), thereby permitting the simultaneous transmission of multiple sequences of data (This limitation is not given patentable weight, since it makes generalized statement for achieving an intended result of the system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of McCorkle et al.’s invention, can include multiple transmitters (e.g. multiple transmitter 13) and receivers (e.g. 

Regarding Claim 29, McCorkle et al. in view of Dress, JR. et al. further in view of Lin et al. discloses all as applied to claim 1 above, where Lin et al. further teach;
wherein the power amplifier has multiple amplification stages (Fig. 3, Para. [0023]: “the PA 300 includes two stages 310, 320.  The first stage 310 includes a common-source gain transistor 312 and a common-gate cascode transistor 314”), thereby achieving a wideband/ultrawideband peak power of approximately 100 Watts at 5.6 GHz require (This limitation is not given patentable weight, since it makes generalized statement for achieving a intended result of the system).

 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McCorkle et al. (US 2006/0193372 A1) in view of Dress, JR. et al. (US 2002/0080889 A1) further in view of Santhoff et al. (US 2005/0238113 A1) .

Regarding Claim 17, McCorkle et al. in view of Dress, JR. et al. discloses all as applied to claim 1 above, however they do not teach further teach;
wherein the transmitter and the receiver include the narrowband frequency range. 
On the other hand, Santhoff et al. teaches;
wherein the transmitter and the receiver include the narrowband frequency range (Fig. 5, 11A-13, Para. [0036]: “The carrier wave comprises a substantially continuous sinusoidal 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the transmitter 13 and receiver 11 of McCorkle et al.’s invention, can include narrowband frequency range for communication as taught by Santhoff et al., where doing so would (Santhoff et al., Para. [0012]) “enable communication between devices employing different communication technologies, such as ultra-wideband and conventional carrier wave technologies.”

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over McCorkle et al. (US 2006/0193372 A1) in view of Dress, JR. et al. (US 2002/0080889 A1) Siwiak (US 2004/0017840 A1).

Regarding Claim 25, McCorkle et al. in view of Dress, JR. et al. discloses all as applied to claim 1 above, however they do not teach further teach;
wherein the number of chips per bit of data is in the range of 4 to 5. 
On the other hand, in similar field of endeavor (Para. [0001]: “high data-rate (HDR) ultra-wideband (UWB) communication apparatus”) Siwiak teaches a system; 
wherein the number of chips per bit of data is in the range of 4 to 5 (Fig. 4, Para. [0058]: “exemplary waveforms corresponds to a relatively short PN sequence of 4 chips per data bit”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633